DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, for a combination AED and AED monitoring system including wherein the AED monitor is configured by maintaining the AED monitor in an active state to detect a radio frequency (RF) signal inherently emanating from the AED, the RF signal being electric fields emanating from the AED caused by the turning on of the AED’s self-diagnostic subroutine, and using said RF signal to configure the monitor to determine future low power and active states, and wherein the AED monitor low power and active states are synchronized to the AED’s self-diagnostic subroutine has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Concerning independent claim 8, for a method of monitoring and reporting the state of an automated external defibrillator (AED) including detecting a signal from the AED to establish a time and an interval when the AED conducts a self-diagnostic test; placing the AED monitor in a low power state; maintaining the AED monitor in a low power state; powering up the AED monitor into an active state at a selected time before the AED conducts the self-diagnostic test; detecting an electromagnetic signal from the AED; detecting an audible beep from the AED; wirelessly reporting a state of the AED to 
With respect to independent claim 16, for a remote monitor for an automated external defibrillator, an RF antenna, for detecting electromagnetic fields emanating from the AED caused by the AED turning on for its self-inspection and the remote monitor is configured by maintaining the remote monitor in an active state at least until an automated external defibrillator conducts at least one self-test and detecting RF signals 4 including noise inherently emanating from the AED and automated sounds from the automated external defibrillator to determine the time the an automated external defibrillator conducts self-diagnostic tests has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792